299 S.W.3d 336 (2009)
STATE of Missouri, Respondent,
v.
James CONNER, Appellant.
No. ED 92514.
Missouri Court of Appeals, Eastern District, Division Three.
December 22, 2009.
Danelle Carter-Duffy, Special Public Defender, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.


*337 ORDER
PER CURIAM.
The defendant, James Conner, appeals the judgment entered by the Circuit Court for the City of St. Louis following his conviction by a jury of one count of second-degree trafficking of cocaine base, in violation of section 195.223 RSMo. (Supp. 2007), and one count of misdemeanor marijuana possession, in violation of section 195.202 RSMo. (2000). Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 30.25(b).